Case 6:20-cv-00982-ADA Document 22-2 Filed 04/12/21 Page 1 of 20




                  Exhibit 2
                      Case 6:20-cv-00982-ADA Document 22-2 Filed 04/12/21 Page 2 of 20




                                                    References Cited

Exhibit(s)   Description                           Link
Exhibit A    Canon Digital Radiography Systems     https://global.canon/en/technology/support01.html
Exhibit B    CXDI Control System NE – DICOM        https://www.shimadzu.com/med/sites/shimadzu.com.med/files/products/dicomihe/k25
             Conformance Statement                 cur0000002w0b-att/BT8-1449_E01.pdf
Exhibit C    CXDI Control System NE – Setup        https://manualzz.com/doc/6708361/cxdi-control-software-ne-setup-guide
             Guide
Exhibit D    CXDI Control System NE - Features     https://mcu.canon/internet/portal/vi/home/products/details/digital-radiography-
                                                   fluoroscopy/software-solutions/cxdi-control-software-ne/cxdi-control-software-ne
Exhibit E    CXDI-80C Wireless Digital             https://www.usa.canon.com/internet/portal/us/home/products/details/digital-
             Radiography System - Features         radiography-fluoroscopy/digital-detectors/cxdi-80c
Exhibit F    CXDI-80C Wireless Digital             http://downloads.canon.com/nw/pdfs/healthcare/cxdi-80c-specs.pdf
             Radiography System - Specifications
Exhibit G    DICOM Message Structure and           http://dicom.nema.org/dicom/2013/output/chtml/part07/sect_6.3.html
             Command Set
Exhibit H    Basic DICOM Concepts – Seminar        http://dicom.nema.org/dicom/Conf-2005/Day-
                                                   1_Seminar/B11_Simon_BasicDICOMConcepts_v1.pdf
Exhibit I    Wavelet Transform in JPEG             http://www.otpedia.com/entryDetails.cfm?id=213
             Compression
Exhibit J    DICOM Supplement - JPEG 2000          http://dicom.nema.org/dicom/supps/sup61_04.pdf
             Compression
Exhibit K    Wavelet Compression Algorithm         https://www.nlm.nih.gov/research/visible/vhpconf98/AUTHORS/PARK/SECTION2.
                                                   HTM




                                                             1
                             Case 6:20-cv-00982-ADA Document 22-2 Filed 04/12/21 Page 3 of 20




          US8588537B2              Canon CXDI Digital Radiography Systems including but not limited to CXDI-80C, CXDI 10 Series, and
                                                                         CXDI-02 Series (accused product)

1Pre. A method comprising:        The accused product practices a method comprising compressing one or more samples of data corresponding to
                                  at least one image based in part on generating a plurality of wavelet coefficients corresponding to the sampled
1a. compressing one or more
                                  data.
samples of data corresponding
to at least one image based in Canon CXDI Digital Series of Wireless Digital radiography systems offer portability and operability. These
part on generating a plurality of products can be used not only in general X-ray rooms but also in locations such as patients’ bedsides and operating
wavelet             coefficients rooms to make possible low-stress X-ray imaging for both radiological technologists and patients. See Fig. 1 -
corresponding to the sampled Fig. 3
data;


                                                                     Citation 1: Digital Radiography Systems




                                                                                        Fig. 1

                                      Source: https://global.canon/en/technology/support01.html, Page 1, Last accessed on September 29, 2020,
                                                                                      Exhibit A

                                                           Citation 2: CXDI-80C Wireless Digital Radiography System




                                                                         2
Case 6:20-cv-00982-ADA Document 22-2 Filed 04/12/21 Page 4 of 20




                                                     Fig. 2

         Source: https://www.usa.canon.com/internet/portal/us/home/products/details/digital-radiography-
         fluoroscopy/digital-detectors/cxdi-80c, Page 1, Last accessed on September 29, 2020, Exhibit E

                              Citation 3: Wireless Digital Radiography Systems




                                       3
Case 6:20-cv-00982-ADA Document 22-2 Filed 04/12/21 Page 5 of 20




                                                       Fig. 3

       Source: https://global.canon/en/technology/support01.html, Page 3, Last accessed on September 29, 2020,
                                                     Exhibit A




    Canon CXDI Radiography Systems (i.e., accused product) uses specially developed control software (like CXDI
    Control Software NE) to perform operations such as imaging control, image processing, and export of captured
    images. See Fig. 4




                                         4
Case 6:20-cv-00982-ADA Document 22-2 Filed 04/12/21 Page 6 of 20




                                              Citation 4: Control Software




                                                          Fig. 4

       Source: https://global.canon/en/technology/support01.html, Page 4, Last accessed on September 29, 2020,
                                                         Exhibit A




    The CXDI Control Software NE is DICOM compliant as shown in Fig. 5. The accused product generates DICOM
    messages comprising the encoded data of an image. The DICOM messages are used to communicate medical
    information (e.g., X-ray images and CT images) across the DICOM network (e.g., an X-Ray scanner and a Patient
    Information Storage server). See Fig. 6 and Fig. 7




                                          5
Case 6:20-cv-00982-ADA Document 22-2 Filed 04/12/21 Page 7 of 20




                    Citation 5: CXDI CONTROL SOFTWARE NE and DICOM Complaint




                                                        Fig. 5

     Source: https://mcu.canon/internet/portal/vi/home/products/details/digital-radiography-fluoroscopy/software-
     solutions/cxdi-control-software-ne/cxdi-control-software-ne, Page 1, Last accessed on September 29, 2020,
                                                      Exhibit D

                                             Citation 6: DICOM messages




                                                        Fig. 6




                                         6
Case 6:20-cv-00982-ADA Document 22-2 Filed 04/12/21 Page 8 of 20



    Source: http://dicom.nema.org/dicom/2013/output/chtml/part07/sect_6.3.html, Page 1, Last accessed on April 8,
                                                   2021, Exhibit G

                                             Citation 7: DICOM messages




                                                        Fig. 7

    Source: https://www.shimadzu.com/med/sites/shimadzu.com.med/files/products/dicomihe/k25cur0000002w0b-
                    att/BT8-1449_E01.pdf, Page 9, Last accessed on September 29, 2020, Exhibit B




    The DICOM standard specifies a Transfer Syntax that allows the communicating entities (e.g., an image capturing
    client and server) to negotiate common encoding techniques (e.g., image compression) that applies to the
    encoding rules for the Data Set portion of the DICOM message (i.e., corresponding to at least one image). See
    Fig. 8 and Fig. 9




                                   Citation 8: DICOM Message Transfer Syntax




                                         7
Case 6:20-cv-00982-ADA Document 22-2 Filed 04/12/21 Page 9 of 20



                                                     Fig. 8

    Source: https://www.shimadzu.com/med/sites/shimadzu.com.med/files/products/dicomihe/k25cur0000002w0b-
                  att/BT8-1449_E01.pdf, Page 9, Last accessed on September 29, 2020, Exhibit B

                                 Citation 9: DICOM Message Transfer Syntax




                                                     Fig. 9

    Source: https://www.shimadzu.com/med/sites/shimadzu.com.med/files/products/dicomihe/k25cur0000002w0b-
                  att/BT8-1449_E01.pdf, Page 10, Last accessed on September 29, 2020, Exhibit B




    DICOM Transfer Syntaxes can encode a JPEG 2000 compressed pixel data as shown in Fig. 10.



                         Citation 10: DICOM Transfer Syntaxes for Data Set Encoding




                                       8
Case 6:20-cv-00982-ADA Document 22-2 Filed 04/12/21 Page 10 of 20




                                                       Fig. 10

     Source: http://dicom.nema.org/dicom/Conf-2005/Day-1_Seminar/B11_Simon_BasicDICOMConcepts_v1.pdf,
                                  Page 17, Last accessed on April 8, 2021, Exhibit H




    Additionally, the JPEG 2000 compression technique is based on Discrete Wavelet Transform that utilizes the said
    wavelet coefficients to compress the image, which is then encoded and used. Accordingly, compressing one or
    more samples of data corresponding to at least one image based in part on generating a plurality of wavelet
    coefficients. See Fig. 11



               Citation 11: JPEG 2000 Compression Scheme using Wavelet Compression Algorithm




                                         9
Case 6:20-cv-00982-ADA Document 22-2 Filed 04/12/21 Page 11 of 20




                                                       Fig. 11

      Source: http://www.otpedia.com/entryDetails.cfm?id=213, Page 1, Last accessed on April 8, 2021, Exhibit I




    As an example, a typical wavelet compression algorithm uses wavelet coefficients in wavelet transform. The
    wavelet coefficients are quantized and later encoded into the data stream of the compressed bitstream. See Fig.
    12




                     Citation 12: Wavelet Compression Algorithm using Wavelet Coefficients




                                                       Fig. 12




                                         10
                                 Case 6:20-cv-00982-ADA Document 22-2 Filed 04/12/21 Page 12 of 20



                                         Source: https://www.nlm.nih.gov/research/visible/vhpconf98/AUTHORS/PARK/SECTION2.HTM, Page 1,
                                                                         Last accessed on April 8, 2021, Exhibit K

1b. generating, via a processor, The method practiced by the accused product comprises, generating, via a processor, one or more messages
one    or       more      messages comprising at least one of the wavelet coefficients, each of the messages comprising content denoting that one or
comprising at least one of the more detected errors below a predetermined threshold are insufficient to inhibit reconstruction of the image; and
wavelet coefficients, each of the
                                       As shown, the accused product uses DICOM compliant CXDI Control Software NE and generates DICOM
messages comprising content
                                       messages for exchanging information (e.g., X-Ray image). The CXDI Control Software NE uses a processor (i.e.,
denoting that one or more
                                       generating, via a processor) for the generation of DICOM messages as shown in Fig. 13 and Fig. 14.
detected       errors    below     a
predetermined       threshold    are
insufficient        to      inhibit
                                                          Citation 13: CXDI Control Software NE – Hardware Configuration
reconstruction of the image; and




                                                                           11
Case 6:20-cv-00982-ADA Document 22-2 Filed 04/12/21 Page 13 of 20




                                                       Fig. 13

      Source: https://manualzz.com/doc/6708361/cxdi-control-software-ne-setup-guide, Page 8, Last accessed on
                                            September 29, 2020, Exhibit C

                      Citation 14: CXDI Control Software NE – Hardware Requirements




                                       12
Case 6:20-cv-00982-ADA Document 22-2 Filed 04/12/21 Page 14 of 20




                                                          Fig. 14

      Source: https://manualzz.com/doc/6708361/cxdi-control-software-ne-setup-guide, Page 9, Last accessed on
                                               September 29, 2020, Exhibit C




    As indicated in the supporting evidence for the previous claim limitation, the DICOM message’s encoding follows
    the supported DICOM Transfer Syntaxes that can encode a JPEG 2000 compressed pixel data. Furthermore, the
    JPEG 2000 compression technique is based on Discrete Wavelet Transform that utilizes the said wavelet
    coefficients to compress the image, which is then encoded and used (i.e., one or more messages comprising at
    least one of the wavelet coefficients). See Fig. 15 and Fig. 16

                                             Citation 15: DICOM messages




                                          13
Case 6:20-cv-00982-ADA Document 22-2 Filed 04/12/21 Page 15 of 20




                                                       Fig. 15

     Source: http://dicom.nema.org/dicom/Conf-2005/Day-1_Seminar/B11_Simon_BasicDICOMConcepts_v1.pdf,
                                 Page 17, Last accessed on April 8, 2021, Exhibit H

                                          Citation 16: DICOM messages




                                                       Fig. 16

      Source: http://www.otpedia.com/entryDetails.cfm?id=213, Page 1, Last accessed on April 8, 2021, Exhibit I




                                        14
Case 6:20-cv-00982-ADA Document 22-2 Filed 04/12/21 Page 16 of 20



    As an example, a typical wavelet compression algorithm uses wavelet coefficients in wavelet transform. The
    wavelet coefficients are quantized and later encoded into the data stream of the compressed bitstream. See Fig.
    17




                     Citation 17: Wavelet Compression Algorithm using Wavelet Coefficients




                                                         Fig. 17

      Source: https://www.nlm.nih.gov/research/visible/vhpconf98/AUTHORS/PARK/SECTION2.HTM, Page 1,
                                       Last accessed on April 8, 2021, Exhibit K




    Further, the DICOM transfer syntax for compressing images constrains the absolute error value between the
    source and reconstructed image to a finite value that is included in the compressed bitstream. See Fig. 18




                   Citation 18: Transfer Syntax Encoding Error Value in the DICOM Message




                                          15
                              Case 6:20-cv-00982-ADA Document 22-2 Filed 04/12/21 Page 17 of 20




                                                                                        Fig. 18

                                   Source: http://dicom.nema.org/dicom/supps/sup61_04.pdf, Page 29, Last accessed on April 8, 2021, Exhibit J



1c. enabling transmission of the The method practiced by the accused product comprises enabling transmission of the messages to at least one
messages to at least one device device via at least one wireless link.
via at least one wireless link.
                                  The accused product uses CXDI Control Software NE, which enables transmission of the DICOM messages to
                                  at least one device (like devices in Hospital network) via at least one wireless link as shown in Fig. 19.

                                                      Citation 19: CXDI Control Software NE – Hardware Configuration




                                                                         16
Case 6:20-cv-00982-ADA Document 22-2 Filed 04/12/21 Page 18 of 20




                                                       Fig. 19

      Source: https://manualzz.com/doc/6708361/cxdi-control-software-ne-setup-guide, Page 8, Last accessed on
                                            September 29, 2020, Exhibit C




                                       17
Case 6:20-cv-00982-ADA Document 22-2 Filed 04/12/21 Page 19 of 20



    For example, Fig. 20 shows CXDI-80C Wireless Digital Radiography System (CXDI - 80C), which is a wireless
    detector as shown in Fig. 19. The CXDI - 80C uses IEEE 802.11n (2.4 & 5.0 GHz) for transmission of the DICOM
    messages to other devices. See Fig. 21.

                           Citation 20: CXDI-80C Wireless Digital Radiography System




                                                       Fig. 20

           Source: https://www.usa.canon.com/internet/portal/us/home/products/details/digital-radiography-
            fluoroscopy/digital-detectors/cxdi-80c, Page 1, Last accessed on September 29, 2020, Exhibit E

                   Citation 21: CXDI-80C Wireless Digital Radiography System -Specifications




                                                       Fig. 21




                                         18
Case 6:20-cv-00982-ADA Document 22-2 Filed 04/12/21 Page 20 of 20



        Source: http://downloads.canon.com/nw/pdfs/healthcare/cxdi-80c-specs.pdf, Page 1, Last accessed on
                                            September 29, 2020, Exhibit F




                                       19
